Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


2.	The amendment filed on June 16, 2022 has been received and made of record. In response to Non-Final Office Action mailed on March 17, 2022, applicants amended independent claim 1, and maintained dependent claims 3 and 4. Applicants also cancelled dependent claims 2, 5, and 6. NO claim has been added as new claim after the Non-Final Office Action. Therefore, claims 1, 3, and 4 are pending for consideration.

Response to Arguments

3. Applicants’ arguments in "Remarks", filed on June 16, 2022 with respect to independent claim 1 have been considered but are moot in view of new ground of rejection as necessitated by applicants’ amendment. 


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over FUMOTO et al.(US 2012/0064325 Al) (herein after FUMOTO) in view of Yasui et al.(US 2018/0157125 A1) (herein after Yasui).
Regarding claim 1, FUMOTO teaches a touch sensor panel (capacitive type touch panel 1, fig.1, Para-101) comprising:

a base layer(liquid crystal display 14, fig.1, Para-101)(display device has plurality of layers, one of the display layers is regarded as base layer and is well-known in the art) comprising a first side and a second side(liquid crystal display 14 has top side and bottom side);
a first adhesive layer(double-sided pressure-sensitive adhesive sheet 12, fig.1)(bottom adhesive sheet 12 between ITO glass substrate 13 and display 14) having a first side and a second side, wherein one of the first and the second sides of the first adhesive layer(12) is bonded to one of the first and the second sides of the base layer(top surface of the display 14) and wherein the first adhesive layer is composed of a pressure-sensitive adhesive(PSA)(pressure-sensitive adhesive);

an electrode layer(ITO film 131, transparent conductive film, fig.1)  having a first side and a second side(fig.1), wherein one of the first and the second sides of the electrode layer(131, bottom of ITO film 131)(examiner interpreted ITO glass substrate as electrode layer and it has top and bottom ITO film 131 on both sides) is bonded to the other of the first and the second sides(top side of the bottom pressure-sensitive adhesive layer 12) of the first adhesive layer(12, fig.1); 
a second adhesive layer(double-sided pressure-sensitive adhesive sheet 12, fig.1)(top adhesive sheet 12 between ITO glass substrate 13 and cover glass 11) having a first side and a second side, wherein one of the first and the second sides of the second adhesive layer(top adhesive sheet 12) is bonded to the other of the first and the second sides of the electrode layer(13, 131)(top of the upper ITO film 131) and wherein the second adhesive layer is composed of a pressure-sensitive adhesive (PSA)(pressure-sensitive adhesive); and 
a functional layer(cover glass 11)(cover glass 11 works as functional layer to protect inner components of the touch panel)(function of the functional layer should be defined in the claim, without definition naming of the layer does not give any weight to the claim)  having a first side and a second side, wherein one of the first and the second sides(bottom surface) of the functional layer(cover glass 11) is bonded to the other of the first and the second sides of the second adhesive layer(top adhesive sheet 12),
 
wherein the first and the second adhesive layers have a [modulus of 1 to 2 MPa and a] thickness of 20 to 30 µm(15 to 100 µm, Para-79; 25 µm, Para-110).
 
Nevertheless, FUMOTO is not found to teach expressly the touch sensor panel, wherein the first and the second adhesive layers have a modulus of 1 to 2 MPa. 

However, Yasui teaches a double-sided pressure-sensitive-adhesive-layer-attached polarizing film, wherein the first and the second adhesive layers(pressure sensitive adhesive layers A and B, fig.1a) have a modulus of 1 to 2 MPa(Para-89, 93) and a thickness of 20 to 30 µm(Para-18, 19).

Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the application, to modify FUMOTO with the teaching of Yasui to include the feature in order to get the claim limitations. Such combination is desirable as it provides a compact double-sided adhesive layer-containing polarizing film, and it has excellent curl resistance and improved reworkability.

Regarding claim 3, FUMOTO as modified by Yasui teaches the touch sensor panel according to claim 1, wherein the base layer is a cyclo-olefin polymer(COP) layer(Para-74, Yasui)(it is well-known to have display base substrate of cyclo-olefin polymer layer)(for motivation, see the rejection of claim 1). 

Regarding claim 4, FUMOTO as modified by Yasui is not found to teach expressly the touch sensor panel according to claim 1, wherein the functional layer is a polarization layer.

However, Yasui discloses polarization layer(polarizer 1a)  above and below the pressure sensitive adhesive layer. 

Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the application, to substitute FUMOTO’s cover glass with Yasui polarizer layer in order to create visible images as polarizers work by restricting type of light that reaches LCD's pixel layer.
Conclusion
8.	Applicants’ amendment necessitated the new ground of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner Note

9.	The Examiner cites particular figures, paragraphs, columns and line numbers in the references, as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicants fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the references or as disclosed by the Examiner.

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530. The examiner can normally be reached Mon-Fri: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692